Citation Nr: 1045661	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont.  That decision granted service 
connection for degenerative disc disease of the cervical spine 
and assigned a 10 percent disability evaluation effective from 
January 14, 2004.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on August 12, 2009, in White River Junction, 
Vermont, before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board subsequently remanded the case for further development 
in March 2010.  That development was completed, and the case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  There is no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations. 

3.  The Veteran's degenerative disc disease of the cervical spine 
is not productive of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

4.  The Veteran's degenerative disc disease of the cervical spine 
is not productive of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine have not been 
met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2010); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
degenerative disc disease of the cervical spine.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a higher 
initial evaluation for his degenerative disc disease of the 
cervical spine.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not identified any outstanding records 
that are relevant to his cervical spine disability.

The Veteran was also afforded VA examinations in April 2006 and 
June 2010 in connection with his service-connected degenerative 
disc disease of the cervical spine.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the June 2010 VA examination in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on an examination, and fully 
addresses the rating criteria that are relevant to rating the 
disability in this case.

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disability since he was last examined.  38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claims and did in fact participate.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole- recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

In this case, the Veteran is currently assigned a 10 percent 
disability evaluation for his degenerative disc disease of the 
cervical spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected which in this case would be 
the General Rating Formula for Diseases and Injuries of the 
Spine.  When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability evaluation is contemplated when there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is for assignment when there 
is forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted when there is unfavorable ankylosis of 
the entire cervical spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

Further, for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
normal combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 230 
degrees.  The normal ranges of motions for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate 
V (2010).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5) (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
assigned for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, and a 
40 percent disability evaluation is contemplated for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment. Id. Note (2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
degenerative disc disease of the lumbar spine.  The Veteran is 
already assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, and there is simply no 
x-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations. 

The Board also notes that the medical evidence of record does not 
show the Veteran to have forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees or a 
combined range of motion of the cervical spine not greater than 
170 degrees.  In fact, the April 2006 VA examination found him to 
have flexion to 45 degrees, extension to 45 degrees, left lateral 
flexion to 45 degrees, right lateral flexion to 30 degrees, and 
lateral rotation to 60 degrees bilaterally.  Similarly, the June 
2010 VA examiner indicated that the Veteran had 40 degrees of 
flexion, 45 degrees of extension, 55 degrees of left lateral 
rotation, 25 degrees of left lateral flexion, 60 degrees of right 
lateral rotation, and 20 degrees of right lateral flexion.  

In addition, the Veteran has not been shown to have muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In fact, the April 2006 VA examiner indicated 
that the Veteran had a normal posture and gait, and there was no 
scoliosis, reverse lordosis, or kyphosis.  It was also noted that 
he did not have spasm or guarding, and the examiner commented 
that the Veteran did not have muscle spasm, localized tenderness, 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Similarly, the June 2010 VA examiner 
stated that the Veteran had a normal gait and indicated that he 
did not have scoliosis, reverse lordosis, or kyphosis.  There was 
no spasm or guarding on objective examination. Moreover, the 
examiner commented that there was no muscle spasm or guarding 
severe enough to result in an abnormal gait or spinal contour.  
As such, the Veteran has not been shown to have met the criteria 
for an evaluation in excess of 10 percent under the General 
Rating Formula for Diseases and Injuries of the Spine

Moreover, the evidence does not show that the Veteran has had 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1.  The Board observes that there are no treatment 
records associated with the claims file indicating that the 
Veteran was prescribed bed rest by any physician for at least two 
weeks.  In fact, VA medical records dated in January 2004 noted 
that the Veteran's symptoms were not severe enough to warrant any 
treatment, and the June 2010 VA examiner indicated that there had 
not been any incapacitating episodes during the previous 12 
months.  As such, he has not been shown to have met the criteria 
for an increased evaluation under Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from his 
degenerative disc disease of the cervical spine.  The medical 
evidence of record does not identify any separate neurological 
findings or disability.  In fact, VA medical records dated in 
January 2004 indicated that the Veteran's neck pain did not 
radiate.  It was noted that he did mention some numbness in his 
hands, but indicated that he did not think it was related to his 
neck because he had not noticed any correlation with the neck 
pain.  A neurological examination did not reveal any 
abnormalities, and the treating physician did not believe that a 
neurological consultation was necessary. 

Moreover, at the time of his April 2006 VA examination the 
Veteran denied having any urinary incontinence, frequency, or 
urgency; erectile dysfunction; fecal incontinence; leg or foot 
weakness; visual dysfunction; paresthesias; falls; dizziness; 
unsteadiness; urinary retention; and, obstipation.  A detailed 
sensory examination was also entirely normal without any abnormal 
sensations, and his reflexes were normal. 

Similarly, the Veteran indicated at the June 2010 VA examination 
that he did not have having urinary incontinence or urinary 
retention requiring catheterization; nocturia; erectile 
dysfunction; fecal incontinence; leg or foot weakness; falls; 
and, unsteadiness.  However, he did indicate that he had urinary 
frequency and urgency as well as obstipation, numbness, and 
paresthesias.  It was also noted that reported having an altered 
sensation sometimes in his upper extremities.  Nevertheless, the 
findings of a detailed sensory examination were all normal.  
Thus, despite the Veteran subjective complaints, there was no 
evidence of such symptomatology upon examination.  Therefore, the 
Board concludes that the Veteran does not suffer from additional 
neurological deficiency so as to warrant a separate disability 
rating under the diagnostic codes pertinent to rating 
neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected cervical 
spine disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions, and his wife has submitted a lay statement in August 
2010 indicating that he appears to be in constant pain.  However, 
the effect of the pain in the Veteran's lumbar spine is 
contemplated in the currently assigned 10 percent disability 
evaluation under Diagnostic Code 5010.  The Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the April 2006 VA examiner commented that 
the Veteran did not have any additional loss of motion on 
repetitive use of the joint due to pain, fatigue, weakness, or 
lack of endurance.  The Board does note that the June 2010 VA 
examiner indicated that there was objective evidence of pain and 
additional disability due to pain.  However, following repetitive 
motion, the Veteran's range of motion was only reduced to 50 
degrees of left and right lateral rotation, which constituted a 5 
to 10 degree decrease.  Indeed, the examiner indicated that the 
Veteran still had 220 degrees of combined range of motion, and as 
noted above, the rating criteria indicate that a 10 percent 
disability evaluation is only warranted for a combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the Veteran's degenerative disc disease of the 
cervical spine.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's cervical spine disability 
is so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate. A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under the diagnostic 
codes, but the Veteran's disability is not productive of such 
manifestations.  As such, it cannot be said that the available 
schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
degenerative disc disease of the cervical spine with under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

An initial evaluation in excess of 10 percent for degenerative 
disc disease of the cervical spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


